DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4 April 2022.  These drawings are not acceptable.
The drawings received on 4 April 2022 are objected to because the lines of the figures are not well defined or solid in this way looking faded in Fig. 2, 5-9 and 20-23.  See MPEP 608.02 and 37 CFR 1.84(l).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  In lines 5, 6 and 12 uses the terms “hybrid connection” and “hybrid type connection”.  Even when the Office understands that both terms refer to the same structural element of the implant.  It is suggested to choose one of them in order to avoid potential confusion.  Furthermore the “type” language renders the claim indefinite – see MPEP 2173.05(b)(III)(E)  “The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).”   Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  a claim should end with a period symbol ( . ), wherein the claim does not. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kremer et al. (WO 2008071368 A1) in view of Lombardo et al. (US 20090111072 A1).
[AltContent: ][AltContent: textbox (Internal conical seat for the screw)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tapered seating screw)][AltContent: ][AltContent: textbox (Abutment tapered seat)][AltContent: textbox (Cross-section of the 6 vertical rails )][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Hybrid connection)][AltContent: ][AltContent: arrow][AltContent: textbox (Female thread)][AltContent: arrow][AltContent: textbox (Abutment)][AltContent: textbox (Implant)]
    PNG
    media_image1.png
    656
    214
    media_image1.png
    Greyscale
                     
    PNG
    media_image2.png
    247
    195
    media_image2.png
    Greyscale


[AltContent: textbox (Cutting spirals)][AltContent: textbox (Blind hole)][AltContent: textbox (Female thread)][AltContent: connector][AltContent: ][AltContent: connector][AltContent: ][AltContent: connector][AltContent: textbox (Hybrid connection)][AltContent: ][AltContent: textbox (Blind hole)][AltContent: ][AltContent: arrow][AltContent: textbox (Internal part)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Implant body
including a 
Conical core)][AltContent: textbox (External part)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    462
    202
    media_image3.png
    Greyscale
                                   
    PNG
    media_image4.png
    338
    164
    media_image4.png
    Greyscale

Regarding claim 1, Kremer et al. a dental implant system including: 
an external part of an implant body formed of a progressive conical core of variable conicity depending on a diameter and length of the implant body (see annotated Fig. 7 above), which is surrounded by cutting spirals separated from the conical core both horizontally and vertically (see annotated Fig. 7 and 8 above); 
an internal part of the implant body including a blind hole with two elements (see annotated Fig. 7 and 8 above): a hybrid connection and a female thread (see annotated Fig. 7 above) on which an abutment screw (10) sits, the hybrid type connection is a cone mixed with 6 vertical rails which form a hexagon (see annotated Fig. 2 above, where the cross-section of the hybrid type connection is shown);
an abutment with a tapered seat on the implant body that prevents loosening of the prosthesis (see annotated Fig. 3 above); and 
a tapered seating screw on the abutment, which tightens the abutment onto the implant by locking it (see annotated Fig. 3 above);
wherein the hybrid type connection forms a parallel double cone lock, between the abutment and the implant, and between abutment and the abutment screw (see annotated Fig. 3 above, where both cone connection of the implant and the tapered seating screw are placed one next to the other, it is understood that are in parallel).    
However, Kremer et al. does not disclose that the cone of the hybrid type connection is between 5 and 6 degrees.
[AltContent: ][AltContent: textbox (Conical hole)]
    PNG
    media_image5.png
    471
    260
    media_image5.png
    Greyscale

Lombardo et al. teaches a dental implant and an abutment, where the implant includes a blind hole configured for engagement with the abutment. Said blind hole is a conical hole where the angle ranges from 1-10 degrees and more preferably a range of 1-5 degrees to achieve the optimum locking taper by creating a sealing fit between the implant and the abutment engagement portion to the implant, in this way assists the dentist during the implant installation by holding in together before the dental screw is installed (see annotated Fig. 1A above and [0051]; therefore, the range of 1-10 degrees of Lombardo’s includes the claimed 5-6 degrees of the cone of the blind hole).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the cone of the blind hole of Kremer, with the angles of 5-6 degrees of the cone of Lombardo, in order to provide a sealable fit, so that during installation the abutment will still engaged with the implant before the dental screw is installed. 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (External part)][AltContent: textbox (External part with a four-blade helix)][AltContent: arrow][AltContent: textbox (Apical part)][AltContent: arrow][AltContent: textbox (Implant body)]
    PNG
    media_image6.png
    652
    215
    media_image6.png
    Greyscale

Regarding claim 2, Kremer/Lombardo discloses the claimed invention substantially as claimed, as set forth above for claim 1, where Kremer discloses the implant body includes in the external part a four-blade helix in an apical part (see annotated Fig. 1 above).  
Regarding claim 5, Kremer/Lombardo discloses the claimed invention substantially as claimed, as set forth above for claim 1, where Kremer discloses that the tapered seating screw has a thinned hourglass shape (see annotated Fig. 3 above where the tapered seating screw has a tapered annular surface at the seating area of the abutment)  in a center whose taper is parallel to the taper of the abutment and to the taper of the implant body at its connection (see annotated Fig. 3 above, where tapered portion of the tapered seating screw is adjacent to the internal conical seat that is at the same time next to the external conical seat of the abutment, making the tapered seating screw, the internal conical seat and the external conical seat parallel to each other).
 Regarding claim 8, Kremer/Lombardo discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Kremer discloses that the abutment has an internal conical seat for the screw that tightens it and another external conical seat parallel to the previous one that it assembles the abutment with the implant body forming an internal double parallel cone lock with double sealing (see annotated Fig. 3 above, where the internal conical seat is next to the external conical seat of the abutment, making the internal conical seat and the external conical seat been parallel to each other).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kremer et al. (WO 2008071368 A1) in view of Lombardo et al. (US 20090111072 A1) as applied to claim 2 above, and further in view of Beaty et al. (WO 9703621 A1).
Regarding claim 3, Kremer/Lombardo discloses the claimed invention substantially as claimed, as set forth above for claim 2.  
However, Kremer/Lombardo does not disclose that the external part of the implant body includes four oblique cutting channels that start from the four-blade helix and go up to the middle of the length of the implant body and serve as an escape distribution route of the bone chip produced during insertion.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cutting channels)]
    PNG
    media_image7.png
    246
    242
    media_image7.png
    Greyscale
             
    PNG
    media_image8.png
    357
    254
    media_image8.png
    Greyscale
  
 Beaty et al. teaches a dental implant including four oblique cutting channels on the external part of the implant body (see annotated Fig. 14 and 15 above) extending from the distal end of the implant towards the middle of the implant body (see annotated Fig. 14 and 15 above and page 10, lines 21-29 - where the cutting channel has an angle  with respect to the most apical end surface of the implant for creating a cutting edge to create the effect of a self-tapping).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the external part of the implant body of Kremer/Lombardo, with the four oblique cutting channels of Beaty, in order to form a cutting edge on the distal surface of the implant body in order to create the effect of self-tapping. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kremer et al. (WO 2008071368 A1) in view of Lombardo et al. (US 20090111072 A1) as applied to claim 1 above, in further view of Zhang et al. (CN 10649125 A), and in further view of Niznick (US 9452028 B1).
Regarding claim 4, Kremer/Lombardo discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Kremer/Lombardo does not disclose that the threads of the external part of the implant body show a progressive widening of an edge which, in the middle of the length of the implant body undergoes a splitting.  

    PNG
    media_image9.png
    537
    454
    media_image9.png
    Greyscale
         
    PNG
    media_image9.png
    537
    454
    media_image9.png
    Greyscale

Zhang discloses that the threads of the external part of the implant body have a progressive widening of an edge, from a trapezoidal shape thread (121) with an included angle between 5-10 degrees on the lower portion to a thread having an included angle between 20-30 degrees on the upper portion (see page 6, lines 5-7 of the translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the threads of the external part of the implant body of Kremer/Lombardo, with the progressive widening of the edge of the thread of Zhang, in order to gradually create the wider groove on the bone up to a point on the proximal portion of the implant that provides initial stability after implantation. 
However, Kremer/Lombardo/Zhang does not disclose that the in the middle of the length of the implant body the threads undergoes a splitting.
[AltContent: arrow][AltContent: textbox (Thread edge splitting)]
    PNG
    media_image10.png
    582
    204
    media_image10.png
    Greyscale
                       
    PNG
    media_image11.png
    538
    217
    media_image11.png
    Greyscale

Niznick teaches a dental implant including a macro-thread extending on a lower portion (12) of the implant body and a micro-thread on an upper portion (13) of the implant body (see Fig. 1 above), where on a coronal portion of the macro-thread the edge of the thread splits forming the micro-thread of the upper portion. In another embodiment, Niznick further shows that the splitting of the thread edge can be done in a lower portion of the implant body, as in Fig. 5 above, where the splitting is about the middle of the length of the implant body.
Furthermore, it is well known in the art that the addition of micro-threads on the upper part of the implant reduces the stresses to bone tissue by distributing the same force throughout more point, in this way reducing the bone loss.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper half of the main threads 121 of Kremer/Lombardo/Zhang, with the splitting of the thread and adding microthreads on the upper half of the implant body of Niznick, in order to reduce the coronal stress in this way reduce bone loss. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kremer et al. (WO 2008071368 A1) in view of Lombardo et al. (US 20090111072 A1) as applied to claim 1 above, and further in view of von Malottki et al. (US 20150030993 A1).
Regarding claim 9, Kremer/Lombardo discloses the claimed invention substantially as claimed, as set forth above for claim 8.  
However, Kremer does not disclose that an abutment extraction thread is located at the height of the screw head once the assembly is assembled, and not at the height of the hexagon.
[AltContent: arrow][AltContent: textbox (Abutment extraction thread)]
    PNG
    media_image12.png
    633
    370
    media_image12.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Abutment extraction thread)][AltContent: ][AltContent: textbox (Abutment extraction thread)]
    PNG
    media_image13.png
    653
    308
    media_image13.png
    Greyscale


Lombardo et al. teaches a dental abutment (900) including an abutment extraction thread (918) beginning at the height of the coronal end of the screw head for releasing the abutment (900) from the dental implant (see annotated Fig. 9 and 11 above and [0062 and 0064]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the internal cavity of the abutment of Kremer, with the abutment extraction thread of Lombardo, in order to release the abutment from the implant, by using said threads to engage an abutment removal tool 1001 with the abutment (900) when losing the dental screw 60 and having control of the abutment movement during such dental screw removal. 
Allowable Subject Matter
Claim 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the claimed hybrid connection of 3 mm long, including the 1 mm cone, the 1 mm central part or hybrid zone and the 1 mm rails is not found in the prior arts used in the rejections above. 
Regarding claim 7, the claimed connection rails measuring 2 mm in total length between a hexagonal part and a hybrid part between the hexagon and the cone is not found alone or in combination in the prior arts used in the rejections above.  
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the use of the prior arts in the last Office action of 4 January 2022, the amendments done to claim 1 describes the hybrid type connection in a way that is not found in the prior arts used in the last Office action. However, after a further search was found the prior art of Kremer and Lombardo describing the dental implant as described in the claim. Therefore, for at least the reasons given above, it is understood that the claims are not ready for allowance.
Regarding claim 8, applicant further describes how the description of the cones are not found in the prior arts. However, the Office has interpreted the “internal double parallel cone lock” as cones from different structures placed adjacent or in proximity to each other making them to be in parallel arrangement. However, if the applicant intention is to claim that the claim structures includes a conical surface having the same inclination, e.g. angle, and are placed adjacent to each other forming said “double parallel cone lock”. The way that the claim has been constructed, can be interpreted in a different context. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772